Title: To James Madison from John Gavino, 11 May 1801
From: Gavino, John
To: Madison, James


No: 63
SirGibraltar 11th: May 1801
I have not the honor of any of yours since my last dispatch & Duplicate No: 62.
I now hand you duplicate Copy of Consul Cathcarts Letter 21st. feby: also Consul OBrions of 5th: Ulto: to mr: Pater of Mahon likewise to me of same date.
I hope you will approve of the Steps I took in requesting of the Commanders of the British & Portuguese ships of war to inform our Treading [sic] Vessels of the Tripolins Cruising to Capture them and recomend their coming to Port. The Portuguese frigate Queen Charlot Spoke one yesterday in the Gutt bound to Naples, whose Commander sayd would put into Malaga. The British ship of war Serapise also Spoke off Cape st: Vincent the ship Grand Turk, Jas: Laughton Commander from New York with the Stipulations for Tunis, who informed the Commander of my desire of their coming to Port for the above motive, said ship Grand Turk in consequence put in here Yesterday when the Commander shewd me his Instructions which were in case of a rupture with the Barbary states to follow my dirextions as such I lookd upon it, at this Critical juncture to be highly imprudent (no[t] being Armd) for to proceed further untill I could get an answer from Consul OBrion, and a Boat with Moorish Collours being about going for Oran, I offerd the Commander 60$ to take my Letter for Consul OBrion and proceed imediately which he agreed to, said Letter is to be forwarded by Express over Land, and you have inclosed Copy thereof for your Goverment, should he unfortunately fall in with a Tripoli Cruiser would no doubt be Captured. I am told they have a ship of 26 Guns Commanded by one Nile an English Renegado.
For the further Occurrencies in Egypt I refer to the inclosed Printed Paper and have the honor to be—Sir Your most obedt. & most he. sert.
John Gavino
 

   
   RC and enclosures (DNA: RG 59, CD, Gibraltar, vol. 2). RC docketed by Wagner as received 8 Aug. For enclosures, see nn. 1 and 2.



   
   O’Brien’s 5 Apr. letter to Gavino (1 p.) announced his receipt of Cathcart’s 19 and 26 Feb. letters reporting the pasha’s declaration that the treaty between Tripoli and America was void. Cathcart’s 21 Feb. circular letter to Gavino (1 p.) and O’Brien’s 5 Apr. circular letter to Henry Pater of Port Mahon (DNA: RG 59, CD, Algiers, vol. 6) are printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:421–22, 427.



   
   In his 10 May letter to O’Brien (1 p.), Gavino included much of the news contained in this letter to JM and asked for instructions regarding the Grand Turk.



   
   “Nile” was Peter Lisle, a Scotsman, who to escape a court-martial for a mutiny aboard the Hampden declared his conversion to Islam in 1794 and took the name Murad Rais. The following year he was appointed admiral of the Tripolitan navy (Gardner W. Allen, Our Navy and the Barbary Corsairs [Boston, 1905], p. 59; Folayan, Tripoli during the Reign of Yusuf Pasha Qaramanli, p. 28).



   
   Gavino, formally nominated for the Gibraltar consular post in March 1797, remained there until 1815 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:228, 3:20; Gavino to secretary of state, 27 Sept. 1815 [DNA: RG 59, CD, Gibraltar, vol. 3]).


